                       IN THE UNITED STATES DISTRICT COURT 
                          FOR THE DISTRICT OF NEW MEXICO 
 
 
PATRICK BARBOA, 
                              
               Plaintiff, 
 
v.                                                            Civ. No. 17‐1222 GBW 
 
NANCY A. BERRYHILL,  
Acting Commissioner of the  
Social Security Administration, 
                              
               Defendant. 
         
                             ORDER GRANTING REMAND 
                                             
        This matter comes before the Court on Plaintiff’s Motion to Remand the Social 

Security Agency (“SSA”) decision to deny Plaintiff Supplemental Security Income 

benefits (“SSI”) and disability insurance benefits (“SSDI”).  Doc. 17.  For the reasons 

discussed below, the Court GRANTS Plaintiff’s motion and REMANDS this action to 

the Commissioner for further proceedings consistent with this opinion. 

    I.      PROCEDURAL HISTORY 

         Plaintiff filed an initial application for SSI and SSDI on September 4, 2014.  

Administrative Record (“AR”) at 20, 70.  Plaintiff alleged that he became disabled on 

March 1, 2014 due to sleep apnea and knee, back, wrist, and feet impairments.  AR at 

211.  His applications were denied on initial review on December 31, 2014 and again on 

reconsideration on February 21, 2015.  AR at 70‐107.   Plaintiff then requested a hearing 


                                               1 
 
before an Administrative Law Judge (“ALJ”) on March 5, 2015.  AR at 135‐36.  An ALJ 

held a hearing on October 12, 2016, and subsequently issued a decision on November 

21, 2016, concluding that Plaintiff was not disabled.  AR at 43, 20‐35.  Plaintiff appealed 

the denial of his applications to the Appeals Council, which declined review on October 

18, 2017.  AR at 1‐5.  Plaintiff filed suit in this Court on December 12, 2017, seeking 

review of the ALJ’s decision.  Doc. 1.   

    II.      STANDARD OF REVIEW 

          Pursuant to 42 U.S.C. § 405(g), a court may review a final decision of the 

Commissioner only to determine whether it (1) is supported by “substantial evidence” 

and (2) comports with the proper legal standards.  Casias v. Sec’y of Health & Human 

Servs., 933 F.2d 799, 800‐01 (10th Cir. 1991).  “In reviewing the ALJ’s decision, we 

neither reweigh the evidence nor substitute our judgment for that of the agency.”  

Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (internal quotations omitted).   

          Substantial evidence is “more than a mere scintilla.  It means such relevant 

evidence as a reasonable mind might accept as adequate to support a conclusion.”  

Casias, 933 F.3d at 800 (internal quotations omitted).  “The record must demonstrate that 

the ALJ considered all of the evidence.”  Clifton v. Chater, 79 F.3d 1007, 1009‐10 (10th Cir. 

1996).  “[I]n addition to discussing the evidence supporting his decision, the ALJ also 

must discuss the uncontroverted evidence he chooses not to rely upon, as well as 

significantly probative evidence he rejects.”  Id. at 1010.  “The possibility of drawing 

two inconsistent conclusions from the evidence does not prevent [the] findings from 
                                               2 
 
being supported by substantial evidence.”  Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 

2007) (internal quotations omitted). 

    III.      PARTIES’ POSITIONS 

           Plaintiff asserts that the ALJ erred by (1) failing to incorporate Plaintiff’s mental 

limitations into his RFC, (2) neglecting to properly consider the impact of obesity on 

Plaintiff’s medically determinable impairments, (3) making a finding about Plaintiff’s 

compliance with doctor’s orders related to weight loss that is not supported by 

substantial evidence, (4) affording no weight to Dr. Guerrero’s opinion, and (5) failing 

to support his finding that Plaintiff does not meet Listing 1.02.  See doc. 17 at 16‐21.  

Defendant, in response, argues that: (1) the ALJ’s RFC finding is supported by 

substantial evidence, (2) the ALJ properly considered Plaintiff’s obesity in conjunction 

with his other impairments, (3) the ALJ’s opinion is supported by substantial evidence, 

(4) the ALJ properly considered the medical source opinions, and (5) the ALJ reasonably 

found that none of Plaintiff’s impairments met or equaled a listed impairment.  See doc. 

19 at 4‐15.  Ultimately, the Court concludes that the ALJ’s opinion must be remanded 

for failure to support his finding that Plaintiff’s impairments do not meet or medically 

equal Listing 1.02.  The Court does not reach the other issues.  

    IV.       ALJ EVALUATION 

           A. Legal Standard 

           For purposes of determining entitlement to SSI and SSDI benefits, an individual 

is disabled when he or she is unable “to engage in any substantial gainful activity by 
                                                  3 
 
reason of any medically determinable physical or mental impairment which can be 

expected to result in death or which has lasted or can be expected to last for a 

continuous period of not less than 12 months.”  42 U.S.C. § 1382c(a)(3)(A); id. § 

423(d)(1)(A).  To determine whether a person satisfies these criteria, the SSA has 

developed a five‐step test.  See 20 C.F.R. § 404.1520. 1    If the Commissioner finds an 

individual disabled at any step, the next step is not taken.  Id. § 404.1520(a)(4).   

           At the first four steps of the analysis, the claimant has the burden to show: (1) she 

is not engaged in “substantial gainful activity;” (2) she has a “severe medically 

determinable . . . impairment . . . or a combination of impairments” that has lasted or is 

expected to last for at least one year; and that either (3) her impairments meet or equal 

one of the “Listings” of presumptively disabling impairments; or (4) she is unable to 

perform her “past relevant work.”  Id. § 404.1520(a)(4)(i–iv); see Grogan v. Barnhart, 399 

F.3d 1257, 1261 (10th Cir. 2005).  

            Step four of this analysis consists of three phases.  Winfrey v. Chater, 92 F.3d 1017, 

1023 (10th Cir. 1996).  First, the ALJ determines the claimant’s residual functional 

capacity (“RFC”) in light of “all of the relevant medical and other evidence.”  20 C.F.R.  

§ 404.1545(a)(3).  A claimant’s RFC is “the most [she] can still do despite [physical and 

mental] limitations.”  Id. § 404.1545(a)(1).  Second, the ALJ determines the physical and 


                                                 
1 Plaintiff has applied for both SSDI and SSI benefits.  The five‐step test for determining disability is the 
same for both types of benefits, although the test is codified in two separate but identical sections of the 
Code of Federal Regulations.  20 C.F.R § 404.1520 governs SSDI; § 416.920 governs SSI.  This order cites 
only to the regulations governing SSDI. 
                                                       4 
 
mental demands of the claimant’s past work.  “To make the necessary findings, the ALJ 

must obtain adequate ‘factual information about those work demands which have a 

bearing on the medically established limitations.’”  Winfrey, 92 F.3d at 1024 (quoting 

SSR 82‐62 (1982)).  Third, the ALJ determines whether, in light of the RFC, the claimant 

is capable of meeting those demands.  Id. at 1023, 1025. 

       If the ALJ concludes that the claimant cannot engage in past relevant work, he or 

she proceeds to step five of the evaluation process.  At step five, the burden of proof 

shifts to the Commissioner to show the claimant is able to perform other work in the 

national economy, considering the claimant’s residual functional capacity, age, 

education, and work experience.  Grogan, 399 F.3d at 1261. 

       B. The ALJ’s Decision 

       On November 21, 2016, the ALJ issued a decision denying Plaintiff’s applications 

for benefits.  See AR at 20‐35.  In denying Plaintiff’s applications, the ALJ applied the 

five‐step sequential analysis.  At step one, the ALJ found that Plaintiff had not engaged 

in substantial gainful activity since his alleged onset date of March 1, 2014.  AR at 22.  

At step two, the ALJ determined that Plaintiff had the following severe impairments: 

chondromalacia in the knees bilaterally, obesity, degenerative disc disease of the 

lumbar spine with spondylosis, and a hernia.  AR at 23.  At step three, the ALJ 

concluded that Plaintiff “does not have an impairment or combination of impairments 

that meets or medically equals the severity” of one of the listed impairments.  AR at 24.   

       At step four, the ALJ determined that through the date last insured, Plaintiff had 
                                              5 
 
the RFC to perform light work with the following exceptions: 

              [Plaintiff] can sit up to six hours intermittently through an eight‐
      hour [] day and stand and walk up to one hour of each activity per eight 
      hour day.  He has limited use of feet for foot controls.  He has frequent 
      pushing and pulling and overhead reaching with both arms.  He has 
      frequent use of the hands for fingering, feeling and handling.  He has 
      occasional balancing and stooping with no kneeling, crouching, crawling, 
      climbing of ramps, ladders, scaffolds.   
               
AR at 27.  Also at step four, the ALJ found that Plaintiff is unable to perform any past 

relevant work.  AR at 31.  However, at step five, the ALJ found that Plaintiff could 

perform jobs that existed in significant numbers in the national economy, including 

document preparer, security system monitor, and touch‐up screener.  AR at 34.  

Therefore, the ALJ concluded that Plaintiff was not under a disability from March 1, 

2014 through the date of his decision.   

    V.    ANALYSIS 

The ALJ committed reversible error by failing to discuss his reasons for finding that 
Plaintiff’s impairments did not meet or medically equal Listing 1.02. 
 
       At step three of the disability determination process, the ALJ must determine 

whether a claimant’s impairment—or combination of impairments—meets or equals a 

listed impairment.  If so, the inquiry ends, and the claimant is entitled to benefits.  20 

C.F.R. § 404.1520(d).  In his applications for benefits, Plaintiff alleged that he was 

disabled due to knee, back, wrist, and feet impairments, among others.  AR at 211.  In 

support, the ALJ found at step two that Plaintiff suffered from severe impairments, 

including chondromalacia in the knees bilaterally, obesity, degenerative disc disease of 

                                              6 
 
the lumbar spine with spondylosis, and a hernia.  AR at 23.  However, for purposes of 

step three, the ALJ concluded, without explanation, that “the specified criteria required 

of [Listing 1.02] were not demonstrated by the available medical evidence[, particularly 

regarding] the degree of difficulty in performing fine and gross movements… or the 

degree of difficulty in ambulating[.]”  AR at 24.  The Court finds that the ALJ committed 

reversible error by failing to discuss his reasons for finding that Plaintiff’s impairments 

did not meet or medically equal Listing 1.02 for major dysfunction of a joint.  

        The Tenth Circuit has explained, 

        the Commissioner of Social Security is directed to make findings of fact, 
        and decisions as to the rights of … individual[s] . . . .  Any such decision 
        by the Commissioner of Social Security … which is in whole or in part 
        unfavorable to such individual shall contain a statement of the case, in 
        understandable language, setting forth a discussion of the evidence, and 
        stating the Commissionerʹs determination and the reason or reasons upon 
        which it is based. 

Clifton, 79 F.3d at 1009 (quoting 42 U.S.C. 405(b)(1)).  In Clifton, the Tenth Circuit 

reversed a decision denying a Social Security claimant disability benefits because the 

ALJ “did not discuss the evidence or his reasons for determining that [the claimant] was 

not disabled at step three[,]” making the ALJʹs decision a “bare conclusion . . . beyond 

meaningful judicial review.”  Id.  See also Henderson v. Astrue, 383 F. App’x 700 (10th Cir. 

2010) (remanding case and finding that the ALJ erred in failing to explain the basis for 

his conclusion that the plaintiff’s impairments did not meet or medically equal a step 

three listing).   



                                              7 
 
           Additionally, in Fischer–Ross v. Barnhart, 431 F.3d 729 (10th Cir. 2005), the Tenth 

Circuit clarified that Clifton did not “reject the application of harmless error analysis.” 

Id. at 733.  Rather, a court may still affirm an ALJʹs decision—despite the ALJʹs failure to 

explain specific step three findings—when “confirmed or unchallenged findings made 

elsewhere in the ALJʹs decision confirm the step three determination” such that “[n]o 

reasonable factfinder could conclude otherwise.”  Id. at 734‐35.  However, in this case, 

the ALJ failed to discuss the particular evidence on which he relied or which he rejected 

and does not provide a meaningful explanation as to why he determined that Plaintiff’s 

impairments do not meet or medically equal Listing 1.02.  AR at 24.  Instead, the ALJ 

abruptly concluded that “the evidence does not demonstrate” that Plaintiff “has the 

degree of difficulty in performing fine and gross movements . . . or the degree of 

difficulty in ambulating[.]”  Id.  This “bare conclusion” provides the Court with no 

guidance to perform a meaningful review of the ALJ’s analysis.  This lack of guidance is 

particularly concerning because there is abundant evidence of record to create a 

question as to whether Plaintiff’s impairments met or medically equaled the criteria of 

1.02.   

           Plaintiff may meet Listing 1.02 by presenting sufficient evidence that he suffers 

from:  

           [G]ross anatomical deformity (e.g., subluxation, contracture, bony or 
           fibrous ankylosis, instability) and chronic joint pain and stiffness with 
           signs of limitation of motion or other abnormal motion of the affected 
           joint(s), and findings on appropriate medically acceptable imaging of joint 

                                                 8 
 
       space narrowing, bony destruction, or ankylosis of the affected joint(s). 
       With: 
       A. Involvement of one major peripheral weight‐bearing joint (i.e., hip,    
       knee, or ankle), resulting in inability to ambulate effectively, as defined in 
       1.00B2b; 
              or 
       B. Involvement of one major peripheral joint in each upper extremity (i.e., 
       shoulder, elbow, or wrist‐hand), resulting in inability to perform fine and 
       gross movements effectively, as defined in 1.00B2c. 
 
20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.02. 
 
       The ALJ held that Plaintiff could not meet Listing 1.02 because the evidence did 

not demonstrate that Plaintiff suffered from an inability to ambulate effectively or from 

an inability to perform fine and gross movements.  AR at 24.  To reiterate, the ALJ 

neither cited evidence that reveals Plaintiff’s ability to ambulate effectively and perform 

fine movements, nor rejected evidence that demonstrates his inability to do so.  Id.    

        “To ambulate effectively, individuals must be capable of sustaining a reasonable 

walking pace over a sufficient distance to be able to carry out activities of daily living . . 

. .  [E]xamples of ineffective ambulation include, but are not limited to . . . the inability 

to walk a block at a reasonable pace on rough or uneven surfaces, the inability to use 

standard public transportation . . . and the inability to climb a few steps at a reasonable 

pace with the use of a single hand rail.  The ability to walk independently about oneʹs 

home without the use of assistive devices does not, in and of itself, constitute effective 

ambulation.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00(B)(2)(b)(2).  




                                               9 
 
            The record is replete with evidence that might suggest Plaintiff is unable to 

ambulate effectively.2  Plaintiff wears braces on both knees, suffers from knee weakness, 

and can feel his knee bones touching.  AR at 49, 60.  His knees swell monthly, and he 

must regularly elevate his legs as a result.  Id. at 61.  Plaintiff also testified that he can 

walk only twenty or thirty steps, and notices pain immediately when he begins 

walking.  Id. at 51, 62.  In addition, doctors have noted that Plaintiff has an antalgic or 

disturbed gait, knee swelling, and decreased range of motion.  Id. at 288, 298, 302, 344‐

348, 394‐97, 398‐401, 481‐85, 498.  MRIs of Plaintiff’s left knee also revealed “extensive 

fissuring and ulceration of the cartilage” and evidence of a radial tear.  AR at 292.  MRIs 

of Plaintiff’s right knee revealed fissuring and loss of cartilage, a tear of the meniscal 

root, and joint effusion.  AR at 293.  Finally, Plaintiff is extremely obese, which likely 

increases the severity of Plaintiff’s walking restrictions, as emphasized by Dr. 

Guerrero’s notes which indicate that Plaintiff’s obesity worsens his symptoms.  AR at 

281.  Thus, there is sufficient evidence in the record to create a question as to whether 

Plaintiff met the criteria for Listing 1.02.  In its Response, seeking to uphold the decision 

of the ALJ, the Commissioner provides post‐hoc justifications for the ALJ’s 

determination, citing to two exams in which Plaintiff exhibited a normal gait.  Doc. 19 at 

6‐7.  However, the ALJ did not independently provide the reader with these exams as 

support for his finding during this stage of his analysis, and the Court is not persuaded 


                                                 
2 The Court does not address Plaintiff’s inability to perform fine and gross movements here, because a 
claimant need only qualify under A or B in order to meet Listing 1.02.  
                                                    10 
 
“that no reasonable administrative factfinder, following the correct analysis, could have 

resolved the factual matter in any other way[.]” Fischer–Ross, 431 F.3d at 733–34 

(quoting Allen v. Barnhart, 357 F.3d 1140, 1145 (10th Cir.2004)).  As such, the Court finds 

that remand is appropriate.  

     VI.       CONCLUSION 

           Plaintiff has demonstrated that the ALJ erred in failing to explain the rationale 

for his step three finding.  Accordingly, Plaintiff’s Motion to Remand to Agency for 

Rehearing (doc. 17) is GRANTED, and this case is REMANDED to the Commissioner for 

further proceedings consistent with the opinion. 

           IT IS SO ORDERED.  


                                                                                                                         
                                                                                     
                                                   
                                                                                             GREGORY B. WORMUTH 
                                                                                              United States Magistrate Judge 
                                                                                              Presiding by consent 
                                                                         
                                                                         




                                                                11 
 
